 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ENRIQUE DIAZ,                              No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13               v.                                     FINDINGS & RECOMMENDATIONS
14    ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On July 3, 2019, in Diaz v.

18   Hurley, No. 2:15-cv-2083 KJM KJN P (E.D. Cal.), the court ordered that plaintiff’s motion for

19   injunctive relief was more appropriately filed in a new action, and such motion was assigned the

20   instant case number. Id. (ECF No. 64 at 1). However, plaintiff was cautioned that in order to

21   commence an action, he was required to file a complaint, as well as pay the filing fee or seek

22   leave to proceed in forma pauperis. Id. Plaintiff was cautioned that failure to comply with the

23   order would result in a recommendation that the newly-opened case be dismissed. Id. (ECF No.

24   64 at 2.)

25           On July 24, 2019, plaintiff was granted 45 days in which to comply with the July 3, 2019

26   order, and to reply to the response filed by special appearance on July 9, 2019. (ECF No. 6.) On

27   August 27, 2019, plaintiff was granted an additional fifteen days in which to comply, and was

28   warned that no further extensions of time would be granted. (ECF No. 12.)
                                                       1
 1              Fifteen days have now passed, and plaintiff has not complied with the July 3, 2019 order,

 2   or otherwise responded to the court’s order.1

 3              As set forth in the court’s July 3, 2019 order, in order to commence an action, plaintiff

 4   must file a complaint. Fed. R. Civ. P. 3. Plaintiff has not done so. Plaintiff has failed to comply

 5   with the court’s July 3, 2019 order, as well as the court’s subsequent orders. Accordingly, IT IS

 6   HEREBY RECOMMENDED that this action be dismissed without prejudice. See Local Rule

 7   110; Fed. R. Civ. P. 41(b).

 8              These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

14   (9th Cir. 1991).

15   Dated: September 25, 2019

16

17
     /diaz1241.fta.ext
18

19

20
21

22

23

24

25

26   1
       Although it was entered on the court’s docket after the court’s August 27, 2019 order, on
27   August 26, 2019, plaintiff signed his document styled, “Document Evidence per Fed. R. of Evid.
     201, b-d . . . In support of Time Extension Motion (15 Days),” in which he asked the court to
28   grant him an additional fifteen days in which to comply with the court’s order. (ECF No. 14.)
                                                       2
